Title: Deposition of Martin Dawson in Jefferson v. Michie, 1 September 1813
From: Dawson, Martin
To: 


          on the 10th day of March in the year 1804 as appears from a referance to the agreement and Contract for a deed filed in the office of the County of Albemarle At the request of John Henderson I drew an agreement between the said John Henderson & David Michie for the purpose and intent of erecting a merchants mill and other water works near the town of Milton when the said Michie saw the agreement he made some alterrations in it and then said Henderson & Michie put their names to it and desired me to keep it till applied for, the agreement remained in my hands from that time till the spring before last as well as my memory serves me
			 when it was
			 applied for and delivered, there was no injunction by the parties when the agreement was left with me to keep the Contents secret, and nothing said to me about the said agreement by either of the
			 parties from the time it was deposited till applied for—these facts stated at the request of David Michie
          Martin Dawson milton 1 Sept 1813.
        